Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19        PageID.1400    Page 1 of 12




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

  Joel Vangheluwe and Jerome
  Vangheluwe,
                   Plaintiffs,
                                              Case No. : 2:18-cv-10542-LJM-EAS
        v.
                                              Hon. Laurie J. Michelson
  GotNews, LLC, Freedom Daily,
  LLC, Charles C. Johnson, Alberto            Mag. Elizabeth A. Stafford
  Waisman, Jeffrey Rainforth, Jim
  Hoft, David Petersen, Jonathan Spiel,
  Shirley Husar, Eduardo Doitteau,
  Lita Coulthart-Villanueva, Kenneth
  Strawn, Patrick Lehnhoff, Beth
  Eyestone, Lori Twohy, Raechel
  Hitchye, James Christopher Hastey,
  Christopher Jones, Connie Comeaux,
  Gavin McInnes, Richard Weikart,
  Paul Nehlen, The Nevada Business
  Consortium, Inc., and John Doe
                   Defendants.




        PLAINTIFF’S RESPONSE TO MOTION FOR DISMISSAL OF
                  DEFENDANT KENNETH STRAWN


       COMES NOW Plaintiff Joel Vangheluwe, by and through his attorneys,

 responds to Defendant’s motion to dismiss. Plaintiff respectfully requests this Court

 deny Defendant’s motion for the reasons set forth in the accompanying brief. In

 short, there is no evidence that Defendant Strawn suffers a disability/autism and in

 the alternative, a diagnosis of autism does not entitle Defendant to immunity from

 his tortious actions.

                                          1
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19                  PageID.1401       Page 2 of 12




               BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
                      DEFENDANT’S MOTION TO DISMISS


     I.       Introduction

           Defendant Strawn fails to articulate a single, legally-cognizable reason for

 dismissal of the claims against him. Defendant’s ground for dismissal is limited to

 Defendant’s autism diagnosis. There is no offered proof of autism. Moreover, autism

 is not a legal ground for dismissal. 1 Defendant asks this Court to completely absolve

 him of any liability due to his alleged limitations and lack of judgment, yet utterly

 fails to cite any facts or case law recognizing Defendant’s autism nor any legitimate

 ground for dismissal. Therefore, this Court should deny Defendant’s Motion to

 Dismiss.

     II.      Factual Background

           This case is about a father and son who were falsely accused of assault,

 terrorism, conspiracies, murder, and racially charged violence in a targeted

 campaign by alt-right media.


 1
   See Williams v. Hays, 143 N.Y. 442, 454, 38 N.E. 449, 453 (1894) (holding that an individual
 with a mental illness was liable for his tortious actions); Barylski v Paul, 38 Mich App 614, 615;
 196 NW2d 868, 869 (1972) (“The great weight of authority is that an insane person is civilly
 liable for his torts […]”).

 Defendant has presented no evidence that a diagnosis of autism rises to the level of a “mental
 illness” or results in mental incapacity or mental incompetence. Plaintiff does not seek to
 characterize individuals with autism as mentally ill or mentally incapacitated. Plaintiff only seeks
 to address Defendant’s baseless claims that his diagnosis of autism results in his immunity from
 tort liability.

                                                  2
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19           PageID.1402    Page 3 of 12




          On August 12, 2017, the Vangheluwe family was hosting a wedding at their

 home in Michigan for a family member. During that wedding the Vangheluwes’

 social media, emails, and text messages became overwhelmed with messages and

 posts.

          Earlier that day, a terror attack occurred in Charlottesville, Virginia, when an

 individual drove his car through counter-protestors at a “Unite the Right” rally. One

 person was murdered, Heather Heyer, and others seriously injured.

          Defendants targeted the Vangheluwes as political pawns in a “doxing”

 campaign, shifting the blame from alt-right extremists to an innocent 20-year-old

 boy who never owned or drove the car in question. “Doxing” is “the Internet-based

 practice of broadcasting private or identifiable about an individual or organization.”

 Nelson v. Superior Court, B283743, 2018 WL 1061575, at *2 (Cal. Ct. App. Feb.

 27, 2018), as modified on denial of reh’g (Mar. 27, 2018).

          In this case, Defendants published false statements about Plaintiffs and

 circulated (1) their identities, (2) their home address in Michigan, (3) Joel

 Vangheluwe’s email address, (4) photographs of Joel Vangheluwe, (5) the name of

 Joel Vangheluwe’s high school in Michigan, (6) Joel Vangheluwe’s Facebook

 postings, (7) Joel Vangheluwe’s Instagram postings, and (8) the Vehicle

 Identification Number for the vehicle previously owned by Jerome Vangheluwe in




                                              3
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19        PageID.1403    Page 4 of 12




 Michigan. This was done with the specific objective of causing harm to and

 endangering the Plaintiffs in Michigan.

       GotNews, LLC, a self-proclaimed Alt-Right news outlet, published an article

 falsely naming twenty-year-old Michigan resident Joel Vangheluwe as the driver of

 the vehicle and the perpetrator of the terror attack. At the time of the attack, Joel

 Vangheluwe was attending his cousin’s wedding in Michigan. GotNews posted the

 names, photographs and personal information of Joel and his father Jerome

 Vangheluwe, incorporating various pieces of personal information about them which

 clearly was intended to result in action against these individuals in their home state

 of Michigan.

       The other Defendants, including Defendant Strawn, falsely claimed that

 Jerome Vangheluwe owned the vehicle at the time it ran down protestors in

 Charlottesville. Defendants published falsely that the car was currently registered in

 Michigan to Joel Vangheluwe. They then linked Joel Vangheluwe’s Facebook with

 a caption stating that Joel would receive the car when he was sixteen (which is not

 true). Defendants falsely accused Joel Vangheluwe of being the perpetrator of the

 attack.

       In fact, Jerome Vangheluwe legally sold the vehicle in question years earlier

 in Michigan. The vehicle was sold several more times before it came into the

 possession of the man actually arrested for the attack.


                                           4
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19         PageID.1404    Page 5 of 12




       Defendants attempted to convince readers that Joel had a political agenda

 when the terrorist attack on American soil occurred though nothing could be further

 from the truth. The torrent of accusations against the Vangheluwes accomplished the

 over-arching goal of the alt-right media to distract their readers into believing the

 attack was made by someone other than a member of the alt-right movement. This

 was ultimately untrue, as just hours after the terror attack the actual suspect was

 apprehended by police and charged with second-degree murder, malicious wounding

 and failure to stop in an accident that resulted in death. He has been linked with alt-

 right groups.

       The flood of misinformation and “troll storm” on Twitter and other social

 media websites contained Plaintiffs full names and stated that they resided in

 Michigan for the clear intended purpose of causing injury to both Joel and Jerome

 Vangheluwe in Michigan. As a direct result of Defendants’ actions, the Plaintiffs

 received death threats and were urged by Michigan State Police to leave their home

 for fear of their safety. The injury to their reputations and business aspirations is

 astronomical. With no regard to the consequences, the Defendants branded Joel

 Vangheluwe a terrorist.

       Defendant Kenneth Strawn operates the Twitter handle @strawn_04. 101.

 Defendant Kenneth Strawn published this statement from his handle on Twitter:




                                           5
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19         PageID.1405    Page 6 of 12




 “Yes, it’s #OhioGVF1111 and the driver’s name is Joel VanGheluwe [sic]. His

 Facebook is loaded with anti-Trump, pro-globalist rhetoric.” 2

      III.   Argument & Authorities

         Defendant Strawn’s Motion for Dismissal is void of any reason to dismiss

 Plaintiff’s claims against him. Defendant presents no evidence that he has been

 diagnosed with autism. However, even if this was the case, individuals with autism

 can still be held accountable under the law for their tortious actions. Therefore, this

 Court should deny Defendant’s Motion for Dismissal.

         A. Defendant Provides No Evidence of an Autism Diagnosis.

         Throughout his motion, Defendant states he is autistic. However, nowhere in

 the motion does Defendant provide an exhibit, affidavit, or any other piece of

 evidence showing that he is, in fact, autistic. Defendant failed to present any

 competent evidence of the existence of an autism diagnosis/disability, and that

 failure alone renders his motion deficient.

         Further, Defendant does not even make clear whether his motion to dismiss

 arises Rule 12(b), Rule 12(c) or Rule 56 of the Federal Rules of Civil Procedure.

 Thus, Defendant fails to “state with particularity the grounds for seeking the order”

 of dismissal, in violation of Rule 7(b)(1)(B). “The purpose of the particularity

 requirement in Rule 7 is to afford notice of the grounds and prayer of the motion to


 2
     Exhibit A (Kenneth Strawn Twitter post)

                                           6
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19       PageID.1406    Page 7 of 12




 both the court and to the opposing party, providing that party with a meaningful

 opportunity to respond and the court with enough information to process the motion

 correctly.” Registration Control Sys, Inc v Compusystems, Inc, 922 F.2d 805, 807

 (Fed Cir, 1990). Defendant’s motion lacks any particularity.

       Furthermore, because Defendant asks this Court to consider matters outside

 the pleadings, the motion should be treated as one for summary judgment under Rule

 56. FED. R. CIV. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c), matters

 outside the pleadings are presented to and not excluded by the court, the motion must

 be treated as one for summary judgment under Rule 56.”). Defendant presents the

 “fact” of his autism without supporting any of his factual positions with admissible

 evidence. Therefore, if treated as a motion for summary judgment under Rule 56,

 Defendant’s motion should be denied for failing to present any competent evidence

 supporting the “defense” claimed by Defendant. FED. R. CIV. P. 56.

       B. A Diagnosis of Autism Does Not Render an Individual Immune from
          Liability.

       Assuming arguendo that Defendant is autistic, this does not shield him from

 liability for his actions. Defendant refers to his diagnosis of autism as “a

 neurodevelopmental, rather than a psychiatric, disorder.” (Defendant’s Motion for

 Dismissal of Kenneth Strawn, p. 3). Throughout his three-page motion, he relies on

 his diagnosis to imply he cannot be held liable for his tortious actions because he

 cannot form the requisite intent. However, the law has long recognized that “[o]ne

                                          7
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19         PageID.1407     Page 8 of 12




 who has deficient mental capacity is not immune from tort liability solely for that

 reason.” Restatement (Second) of Torts § 895J (1979). See also Braley v. Midland

 County Educ. Services Agency, 06-11990-BC, 2007 WL 3332859, at *6 (E.D. Mich.

 Nov. 8, 2007) (“Simply stated, the great weight of authority is that an insane person

 is civilly liable for his torts. Indeed, this proposition appears to be relatively well-

 settled American common law”) (internal citations omitted).

        Defendant cites an article from the Michigan Council on Autism to support

 his statement that he “is unable to form the requisite intent for any of the claims of

 Plaintiff against him.” (Defendant’s Motion for Dismissal of Kenneth Strawn, p. 3);

 The Michigan Autism Council, Education Based Evaluations for Autism Spectrum

 Disorder,                  https://www.michigan.gov/documents/autism/Education-

 Based_Evaluations_for_ASD_9-9-15_-_FINAL_500699_7.pdf,                      (published

 September 9, 2015). However, the article does not make any reference to the tort

 liability attributable to individuals with autism, and in fact, only makes a passing

 reference to “intent”:

        Evidence of impairment in social or emotional reciprocity may include,
        but is not limited to […] Seemingly rude statements to others without
        filter or negative intent.

 Id. at 7-8.

        Defendant cites no precedential case law to suggest individuals with autism

 are incapable of forming the intent required to commit the acts Defendant committed


                                            8
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19          PageID.1408     Page 9 of 12




 with respect to his defamatory statements. This is because “[t]he rule that mental

 disability is no defense to a tort action has been followed by a nearly unbroken line

 of cases. The mentally disabled are held liable for most of their torts, both intentional

 and negligent.” Harry J.F. Korrell, The Liability of Mentally Disabled Tort

 Defendants, 19 Law & Psychol. Rev. 1, 4–5 (1995) (“The list of cases applying the

 current rule is long. Older cases include McIntyre v. Sholty, 13 N.E. 239 (Ill. 1887);

 Williams v. Hays, 38 N.E. 449 (N.Y. 1894); McGuire v. Almy, 8 N.E.2d 760 (Mass.

 1917); Kusah v. McCorkle, 170 P. 1023 (Wash. 1918); Seals v. Snow, 254 P. 348

 (Kan. 1927); Sforza v. Green Bus Lines, Inc., 268 N.Y.S. 446, 448 (1934); Van

 Vooren v. Cook, 75 N.Y.S.2d 362, 366 (1947); Mullen v. Bruce, 335 P.2d 945 (Cal.

 App. 1959). The newer cases include Delahanty v. Hinkley, 799 F. Supp. 184

 (D.D.C. 1992); Williams v. Kearby, 775 P.2d 670 (Kan. App. 1989); Goff v. Taylor,

 708 S.W.2d 113 (Ky. 1986); Turner v. Caldwell, 421 A.2d 876 (Conn. Super. Ct.

 1980); Schumann v. Crofoot, 602 P.2d 298 (Or. 1979); Banks v. Dawkins, 339 So.

 2d 566 (Miss. 1976); Kaczer v. Marrer, 324 So. 2d 717 (Fla. App. 1976); Vosnos v.

 Perry, 357 N.E.2d 614 (Ill. App. 1976); Jolley v. Powell, 299 So. 2d 647 (Fla. App.

 1974)”).

       C. Defendant’s Actions Constitute Defamation Per Se.

       Defendant does not deny he published the defamatory statement accusing

 Plaintiff Joel Vangheluwe of committing the terror attack in Charlottesville—a


                                            9
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19                 PageID.1409       Page 10 of 12




 statement proven to be false. Joel is a private individual, not a public official. Yet

 the statement was published and read by countless individuals on the internet. The

 statements naming Joel as a terrorist clearly tend to injure his reputation and his

 financial interests. The actions of Defendant Strawn, therefore, constitute

 defamation per se under Michigan law.3

     IV.    Conclusion

        Defendant’s Motion fails to provide this Court with a single coherent reason

 Plaintiff’s claims against Defendant Strawn should be dismissed, aside from

 Defendant’s diagnosis of autism and that “[i]t is a shame that Strawn, who absolutely

 cannot afford it, has to expend money from his social security, to pay counsel to file

 an unnecessary motion to dismiss him from the case.” (Defendant’s Motion to

 Dismiss, p. 2). His diagnosis cannot be used as a shield to protect the Defendant

 from the consequences of his tortious actions. Such a holding would not only cut

 against centuries of case law, but would also signal a degrading policy to individuals

 with autism: that their diagnosis hinders them from any capacity to understand the

 consequences of their actions. Therefore, this Court should deny Defendant’s

 Motion to Dismiss.




 3
   Plaintiff continues to assert two other causes of action against Defendant Strawn: (1) Intentional
 Infliction of Emotional Distress; and (2) Invasion of Privacy: False Light.

                                                 10
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19   PageID.1410   Page 11 of 12




                                           Respectfully submitted,

                                           SOMMERMAN,      McCAFFITY,
                                           QUESADA & GEISLER, L.L.P.

                                           _/s/_Andrew B. Sommerman_______
                                           Andrew B. Sommerman*
                                           Texas State Bar No. 18842150
                                           3811 Turtle Creek Boulevard,
                                           Suite 1400
                                           Dallas, Texas 75219
                                           andrew@textrial.com

                                           AND
                                           KIRK, HUTH, LANGE
                                           & BADALAMENTI, PLC

                                           Raechel M. Badalamenti (P64361)
                                           CO-COUNSEL FOR PLAINTIFFS
                                           19500 Hall Road, Suite 100
                                           Clinton Township, MI 48038
                                           (586) 412-4900 Fax: (586) 412-4949
 Dated: January 31, 2019                   rbadalamenti@khlblaw.com




                                      11
Case 2:18-cv-10542-LJM-EAS ECF No. 93 filed 01/31/19     PageID.1411   Page 12 of 12




                         CERTIFICATE OF SERVICE

       The undersigned certifies that on January 31, 2019, the foregoing document
 was served via ECF on counsel of record who have appeared in the case.

       Furthermore, on January 31, 2019, I affirm that I placed true and accurate
 copies of this document in First Class postage-prepaid, properly addressed, and
 sealed envelopes which were addressed to: Jeffrey Rainforth,        H. St., Apt. ,
 Sacramento, CA         and Lita Coulthart-Villanueva,      Jeffries St., Anderson,
 CA              .


                                             _/s/_Andrew B. Sommerman_______
                                             Andrew B. Sommerman




                                        12
